DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on Dec 21, 2020. It is noted, however, that applicant has not filed a certified copy of the 2013852 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figs 1-3 fail to provide a descriptive text for each reference number. It is recommended to provide a descriptive text for each reference number to enable readers to understand the drawings quicker. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, recites the limitation “they” in line 2. The limitation is indefinite because it is unclear what the limitation is referring to.

Regarding claim 3, is also rejected because it depends on claim 2.

Regarding claims 3 and 10, recite the phrase "preferably" in the last line renders the claims indefinite because it is unclear whether the limitation following the phrase should be considered as a part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 9, recites the limitation "the predetermined number of values" in the last line. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 11 and 13, recite the phrase "for example" in line 3 renders the claims indefinite because it is unclear whether the limitation following the phrase should be considered as a part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (Pub. No.: US 2018/0152185 A1) in view of Matsumura (Pub. No.: US 2018/0087929 A1).

Regarding claim 1, Kawahata teaches a method of measuring a user’s contact or proximity to a vehicle steering wheel (Fig. 1, steering wheel holding detection device 1), the vehicle comprising:
 the vehicle steering wheel (Fig. 1, para [0015], steering wheel), 
- at least one sensor for detecting the user’s contact or proximity to the vehicle steering wheel, arranged to generate a measurement signal (Fig. 1, capacitance sensor 6, para [0019]), 
- a first memory unit storing at least one detection threshold (Fig. 2a, holding detection threshold value), 
- a second memory unit arranged to store values of the measurement signal (Fig. 2a, measured holding capacitance value Cap), 
- a processing unit arranged to receive a measurement signal from the detection sensor and to compare the measurement signal with the detection threshold (para [0022], “It is preferred that the control unit 2 obtain a measurement value of a first characteristic related to a particular operation, compare the measurement value of the first characteristic with the detection threshold value, and detect whether or not the particular operation has been performed from the comparison result.”), 
the method comprising the steps consisting in: 
- measuring, with the detection sensor, the user’s contact or proximity to the motor vehicle steering wheel during a phase of use of the vehicle steering wheel, leading to the generating of a measurement signal (Fig. 1, capacitance sensor 6, para [0019]), 
- storing in the second memory unit at least part of the values of the measurements taken, if the values of the measurements taken are above a predetermined noise threshold (Fig. 3, para [0003], “As shown in FIG. 3, when steering wheel holding detection is performed with the capacitance sensor, a detection threshold value for steering wheel holding includes a margin to prevent erroneous detection of noise. This limits situations in which the amount of the change in capacitance reaches the detection threshold value when noise changes the capacitance. Further, when the driver is holding the steering wheel, the amount of change in capacitance reaches the detection threshold value. Thus, the holding of the steering wheel is detected.”. The measured capacitance value Cap is measured to be above the noise margin), 
- adjusting the detection threshold based on the stored values and/or a processing carried out on the stored values (Figs. 2A-2B, para [0025], “In this regard, in the present example, as shown in FIG. 2B, when holding cannot be detected under the above situation, the steering wheel ECU 2 performs threshold value correction to lower the detection threshold value. For example, the detection threshold value is reduced to a value that is one-half of the initial detection threshold value, which is shown by the broken line. However, the corrected detection threshold value is set to be greater than or equal to the minimum value of a detection threshold value in which a margin for a noise level set in advance is added.”. The system adjusts the holding detection threshold value to a correct threshold value based on the measured capacitance value lower than the holding detection threshold value).
Kawahata teaches the steering wheel holding detection device compares the measured holding force of the driver with the threshold detection holding value but fails to expressly teach the device to participate in sending an alert message to the user based on the comparison of the measurement signal with the detection threshold.
However, in the same field of vehicle, Matsumura teaches a steering wheel gripping detection device configured to output the result of the comparison. See Fig. 3 step 355 and abstract “The steering state determination ECU outputs a first determination result indicating that the steering wheel is gripped by the driver in a case where the determined state is the first steering state or the second steering state, and outputs a second determination result indicating that the steering wheel is not gripped by the driver in a case where the determined state is the hands-off state.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawahata’s steering wheel holding detection device to output a result of the comparison to alert the driver.

Regarding claim 4, Kawahata in the combination teaches the measuring method according to claim 1, comprising the steps of: 
- comparing the adjusted detection threshold to at least one measurement of the measurement signal (para [0008], “When the instruction is executed, the processor is operable to perform detecting whether or not the particular operation has been performed using a detection threshold value, correcting the detection threshold value to a corrected detection threshold value that is less than the detection threshold value when detecting that the particular operation has not been performed under a situation in which the particular operation is presumed to have been performed, and detecting whether or not the particular operation has been performed using the corrected detection threshold value.”. Perform comparison by using the corrected detection threshold),
Kawahata in view of Matsumura teaches participating in sending an alert message to the user, based on the comparison of the measurement signal to the detection threshold (Matsumura, Fig. 3, step 355 and abstract “The steering state determination ECU outputs a first determination result indicating that the steering wheel is gripped by the driver in a case where the determined state is the first steering state or the second steering state, and outputs a second determination result indicating that the steering wheel is not gripped by the driver in a case where the determined state is the hands-off state.”).  

Regarding claim 5, Kawahata in the combination teaches the measuring method according to claim 4, wherein the step of comparing the detection threshold adjusted with at least one measurement of the measurement signal is followed by a step of categorizing the measured value in a quantity or nature-of-contact category from among a plurality of quantity or nature-of-contact categories (para [0024], small hand or wearing glove).

Regarding claim 8, Kawahata in the combination teaches the measuring method according to claim 1, wherein the detection threshold is adjusted within a range of values limited by a high value and/or a low value (para [0025], “For example, the detection threshold value is reduced to a value that is one-half of the initial detection threshold value, which is shown by the broken line. However, the corrected detection threshold value is set to be greater than or equal to the minimum value of a detection threshold value in which a margin for a noise level set in advance is added.”. The corrected detection threshold value is adjusted within the range of the detection threshold value and the noise margin level).  

Regarding claim 9, Kawahata in the combination teaches the measuring method according to claim 1, comprising an initialization phase, comprising the steps of: 
- initializing the detection threshold to a base value (Fig. 2a, the holding detection threshold value), 
- measuring, with the detection sensor, the user’s contact or proximity to the motor vehicle steering wheel during a phase of use of the vehicle steering wheel, leading to the generating of a measurement signal (Fig. 2a, measured capacitance value Cap), 
- storing in the second memory unit the values of the measurements taken until the predetermined number of values is reached (Fig. 2a, shows the measured capacitance value is obtained for a period of time from 0-t(s)).  

Regarding claim 12, Kawahata in the combination teaches the measuring method according to claim 9, wherein, once the predetermined number of stored values is reached, a first detection threshold is adjusted, and wherein a second detection threshold is adjusted on the basis of the first detection threshold (para [0025]-[0026], the device adjusts to the corrected detection threshold value after a period of time as shown in Fig. 2B. The device will readjust the corrected detection threshold value back to the initial threshold value after the corrected detection threshold value has been used for comparison).  

Regarding claim 13, Kawahata in the combination teaches the measuring method according to claim 1, wherein the steering wheel holding detection device 1 comprises of one capacitance sensor instead of the vehicle steering wheel comprising two sensors for detecting the user’s contact or proximity to the vehicle steering wheel, wherein the steps of measuring contact or proximity, storing measurement values, and adjusting the detection threshold are carried out for each sensor, preferably independently, for example sequentially, in a staggered way or simultaneously.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kawahata’s one capacitance sensor to two capacitance sensors because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper, Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 14, Kawahata in the combination teaches a driver assistance system for the driver of a vehicle (Fig. 1, steering wheel holding detection device 1, para [0021], “When the steering wheel ECU 2  detects holding, the drive assist system continues to be active.”), comprising: 
- at least one sensor for detecting the user’s contact or proximity to the vehicle steering wheel, arranged to generate a measurement signal (Fig. 1, capacitance sensor 6), 
- a first memory unit storing at least one detection threshold, 
- a second memory unit arranged to store values of the measurement signal (Fig. 2A-2B, para [0043], memory to store threshold and measurements), 
- a control unit arranged to implement the method according to claim 1 (Fig. 1, steering wheel ECU 2, See claim 1).  

Regarding claim 15, Kawahata in the combination teaches a assistance system according to claim 14 in combination with a motor vehicle (para [0002] and para [0016]).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schenkewitz (Pub. No. US 2015/0123937 A1) teaches a vehicle system configured to adjust detection threshold based on measurement signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685